Title: To Benjamin Franklin from Ebenezer S. Platt, 6 May 1777
From: Platt, Ebenezer Smith
To: Franklin, Benjamin


Sir,
Newgate in London, May 6th. 1777.
Nessessaty obliges me to trouble you to forward the Inclos’d letter, as I have the Misfortune to be detain’d a Prisner in Newgate, and not Knowing when I shall obtain my Liberty. Therefore am under the Nessessaty of Writing to my Pardner in Savannah in Georgea, to make me a small Remitance, by way of France, and have taken the Liberty to request him to Consign the same to you, which I hope if Convenient you will receive on my Account. But if Inconvenient for your self to transact any Private Buisness, to recommend the same to some of your Acquaintance there who will receive the same, which I expect will be in Rice, or Tobacco, and Remit the Proceeds thereof, to Mrs. Patience Wright, in London, and youl Oblije Sir Your most Obedient and Verry Humble Servant
Ebenezer S. Platt
 
Addressed: To / Benjamin Franklin Esqr. / Paris
